UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 BYRON BURTON NEVIUS,
     Petitioner
     v.                                               Misc. Action No. 16-650 (CKK)
 UNITED STATES,
      Respondent

                                          ORDER
                                       (June 6, 2016)
    Through this case, Petitioner Byron Burton Nevius seeks to quash two summonses
issued by the Internal Revenue Service (“IRS”), the first to First National Bank of Omaha
(1620 Dodge Street Stop Code 68197 Omaha, NE 68197) and the second to PNC Bank
(4100 West 150 St., Attn: Records Department, Cleveland, OH 44135). Each summons
requires the respective bank to appear before an IRS official at a specified date and time.
On April 7, 2016, this Court issued an Order to Show Cause, noting that it appeared that
this Court has no jurisdiction over this case to the extent that Petitioner seeks to quash the
IRS summons issued to First National Bank of Omaha. The Court ordered Plaintiff to
show cause, by no later than April 29, 2016, why this Court should not dismiss, for lack
of subject matter jurisdiction, the claims in the petition regarding the First National Bank
of Omaha summons. Petitioner filed a response captioned “Memorandum on Motion to
Show Cause, and Memorandum on Motion to Transfer this Case to the United States
Court of Federal Claims,” ECF No. 3. The United States opposed the motion to transfer,
ECF No. 6, and Petitioner filed a reply in support.
    With respect to the motion to transfer, there is no basis for the transfer to the Court of
Federal Claims. The limited jurisdiction of the Court of Federal Claims does not
encompass the Petition to Quash an IRS summons that is the purported basis for this
action. See 28 U.S.C. § 1491(a). Rather, as the Court noted previously, see ECF No. 2,
Congress has established subject matter jurisdiction over petitions to quash an IRS
summons in “[t]he United States district court for the district within which the person to
be summoned resides or is found.” 26 U.S.C. § 7609(h)(2); see id. § 7609(b)(2)
(providing for proceedings to quash). In short, Plaintiff has identified no basis for this
Court to transfer the case to the Court of Federal Claims. Accordingly, the Motion to
Transfer is DENIED.
    With respect to the Court’s Order to Show Cause, Petitioner has established no basis
for subject matter jurisdiction over the Petition to Quash the summons issued to First
National Bank of Omaha. As the Court noted previously, district courts outside of the
district where the person summoned “resides or is found” have no jurisdiction over such
petitions to quash. See McCammon v. United States, 569 F. Supp. 2d 78, 81 (D.D.C.
2008) (citing cases). Plaintiff has not identified any factual basis to conclude that First
National Bank of Omaha resides or is found in the District of Columbia, and the Court
has not identified any such basis. Accordingly, the Court DISMISSES the Petition to
Quash, insofar as it seeks to quash the summons issued to First National Bank of Omaha.
                                     *       *      *
  Accordingly, it is hereby ORDERED that Petitioner’s [4] Motion to Transfer is
DENIED.
   It is further ORDERED that the Petition to Quash the summons issued to First
National Bank of Omaha is dismissed for lack of subject matter jurisdiction.
    It is further ORDERED that Defendant shall respond to the Petition to Quash with
respect to the summons issued to PNC Bank by no later than July 8, 2016.
    The Clerk of the Court shall send a copy of this Order to Petitioner’s address of
record.

   SO ORDERED.
                                                         /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge